Citation Nr: 1448159	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than May 20, 2010 for the award of helpless child benefits for K. on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned at a January 2013 videoconference hearing.  A transcript of the hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  The Veteran's son, K., was born in March 1973 and his 18th birthday was in March 1991. 

2.  The Veteran's claim for helpless child benefits for K. on the basis of permanent incapacity for self-support was initially denied in a February 1995 decision because he failed to submit any evidence to support the claim; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

3.  A petition to reopen the claim for helpless child benefits for K. was received on May 20, 2010, and there is no evidence of any unadjudicated formal or informal petition to reopen a claim for helpless child benefits for K. subsequent to the February 1995 decision and prior to May 20, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 20, 2010 for the award of helpless child benefits for K. on the basis of permanent incapacity for self-support have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.151(a), 3.155(a), 3.156(a)-(b), 3.400, 3.403, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for an earlier effective date for the award of helpless child benefits for K.J.J. arises from the Veteran's disagreement with the effective date assigned after the award of the subject benefits.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

There is no reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

An award of compensation to or for a child, or to or for a veteran or surviving spouse on behalf of such child, on the basis of the child being permanently incapable of self-support (38 C.F.R. § 3.57(a)(3) (2014)) will be effective as follows:  in original claims, the date is fixed by 38 C.F.R. §§ 3.400(b) or (c) or 38 C.F.R. § 3.401(b); and in claims for continuation of payments the award is effective as of the child's 18th birthday if the condition is claimed prior to or within 1 year after that date, otherwise the award is effective from the date of receipt of the claim.  38 C.F.R. § 3.403.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The provisions of 38 C.F.R. § 3.401(b) address additional awards of compensation for dependents.  This section provides that the effective date of an award will be the latest of: (1) the date of claim, (2) the date dependency arises, (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action, or (4) the date of commencement of the veteran's award.  "Date of claim" means, in order of applicability:  (1) the date of a veteran's marriage or the birth of his child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (2) the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

In the present case, the current effective date of the award of helpless child benefits for K. is May 20, 2010, the date that a petition to reopen a claim for such benefits was received.  The evidence reflects that K. was born in March 1973 and that his 18th birthday was in March 1991.  A claim for dependent compensation for K. on the basis of his disability was received in November 1994.  The RO sent the Veteran a letter dated in December 1994 and informed him that additional evidence was needed prior to adjudication of his dependency claim.  He was requested to provide the evidence within one year of the date of the letter.  

The RO subsequently denied the Veteran's initial claim for dependent benefits for K. on the basis of disability by way of a February 1995 decision.  The RO explained that the Veteran had not furnished any of the evidence requested in its letter.  The Veteran was notified of the RO's February 1995 decision as well as his appellate rights; he did not appeal, and new and material evidence was not received within one year of that decision.  Thus, the February 1995 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran submitted a petition to reopen the claim for helpless child benefits for K. and this petition was received on May 20, 2010.  The RO granted the claimed benefits in the October 2010 rating decision, from which the current appeal originates.  Specifically, the RO explained that K. had become permanently incapable of self-support prior to his 18th birthday by reason of residuals of hydrocephalus, Dandy-Walker syndrome, and a seizure disorder.

There is no question that the evidence currently establishes that K. became permanently incapable of self-support prior to his 18th birthday.  However, the Veteran acknowledged during the January 2013 hearing that the initial February 1995 denial of dependent benefits for K. was not appealed and the fact remains that he never submitted any unadjudicated formal petition to reopen the claim for helpless child benefits for K. subsequent to the February 1995 decision and prior to May 20, 2010.  Also, there is no prior communication in the record that could be considered an informal unadjudicated claim for VA compensation for the same.  Thus, May 20, 2010 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.403.


ORDER

Entitlement to an effective date earlier than May 20, 2010, for the award of helpless child benefits for K. on the basis of permanent incapacity for self-support is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


